Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest an apparatus for extending a guidewire, a guidewire extension kit for facilitating attachment of an extension wire to a proximal end of a guidewire, and a method of extending a guidewire. The prior art of record that comes closest to teaching these limitations is Hamilton ‘712, which teaches an apparatus for facilitating attachment of an extension wire to a guidewire, the apparatus comprising: an extension wire; a body portion; a cutout; and a funnel portion as claimed. However, Hamilton ‘712 does not teach an extension holder including an elongate interior, the extension holder being sized to house a majority of the extension wire within the interior of the extension holder prior to attachment to and use with the guidewire; and the body portion being attached to the extension holder. Jahrmarkt et al. ‘032 teaches an extension holder but does not teach the body portion being attached to the extension holder. Heh et al. ‘712 teaches an elongate tube being connected to a body member but does not teach the body portion connecting a guidewire to an extension wire. None of the prior art teaches the body portion being attached to the extension holder in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791